OPINIÓN DISIDENTE DEL JUEZ ASOCIADO SEÑOR WOLE
En este caso el acusado admitió claramente haber dado muerte al interfecto. Por tanto, a menos que la prueba ofrecida por el pueblo demostrara alguna justificación él es-taba obligado a presentar prueba tendente a demostrar la defensa propia de que babla la opinión de la mayoría. Des-pués de eso, desde luego, el jurado no debió baber condenado si tenía duda razonable sobre la culpabilidad de Gómez. Sin embargo, el jurado no estaba obligado a creer las manifes-taciones del acusado. Dicbo cuerpo legal tenía entero de-recho a creer que la prueba no demostraba que el apelante actuó en defensa propia. La cuestión de duda razonable in-cumbía al jurado y no a las cortes. Pueblo v. Colón, 42 D.P.R. 53. Las instrucciones no han sido atacadas y no puedo ver' por qué el jurado no tenía perfecto derecho a rendir un veredicto de homicidio voluntario, tal cual lo hizo. De los hechos de este caso me es imposible llegar a la conclusión de que el jurado debió tener duda razonable. El pueblo pre-sentó un caso prima facie de culpabilidad bajo el artículo 236 del Código de Enjuiciamiento Criminal o bajo algún otro precepto. Ese artículo a mi juicio no quedaría conver-tido en letra muerta si la sentencia de la corte inferior hu-biera sido confirmada.
Estoy autorizado para decir que el Juez Asociado Sr. Aldrey está conforme con este voto disidente.